Citation Nr: 1717295	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-34 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland



THE ISSUE

Entitlement to an initial compensable evaluation for hepatitis C.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K. M. Walker, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1973 to June 1977.  His awards and decorations include the Purple Heart Medal. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In that decision, the RO granted service connection for hepatitis C and assigned a noncompensable evaluation effective from May 4, 2009.

The Board notes that the Veteran's appeal had originally included the issue of entitlement to service connection for jungle rot.  However, in a March 2013 Decision Review Officer (DRO) teleconference with his representative present, the Veteran withdrew that issue from appeal.  Therefore, the issue of entitlement to service connection for jungle rot no longer remains in appellate status, and no further consideration is required.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a November 2012 VA Form 9, the Veteran requested a hearing before the Board at the RO. However, he has not been provided such a hearing, and there is no indication that he has withdrawn that request.  Rather, the April 2016 VA Form 8, Certification of Appeal, indicates that the hearing request is still pending.  The failure to afford the Veteran a hearing would amount to a denial of due process. 38 C.F.R. § 20.904(a)(3).  Therefore, a remand is necessary to schedule the Veteran for such a hearing.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a hearing before the Board in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

